—In a negligence action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Gowan, J.), entered December 3, 1997, which denied their motion for further discovery and for leave to renew their prior motion for summary judgment.
Ordéred that the order is affirmed, with one bill of costs.
The court did not improvidently exercise its discretion in denying that branch of the plaintiffs’ motion which was for further discovery. The motion was made after the plaintiffs had certified this case ready for trial, and the information sought from the examination of nonparty Joseph Mancino was not premised upon unusual or unanticipated circumstances that developed thereafter (see, 22 NYCRR 202.21 [d]). Furthermore, the information sought by the plaintiffs from nonparty News-day, Inc., was protected (see, Civil Rights Law § 79-h [8] [b], [c]; O’Neill v Oakgrove Constr., 71 NY2d 521).. .
*357Finally, that branch of the plaintiffs’ motion which was for leave to renew their prior motion for summary judgment upon completion of further discovery was also properly denied (see, CPLR 2221; Matter of Brooklyn Welding Corp. v Chin, 236 AD2d 392; Foley v Roche, 68 AD2d 558, 568). Ritter, J. P., Thompson, Goldstein and McGinity, JJ., concur.